Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered February 8, 1995, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent felony offender, to a term of 15 years to life, unanimously affirmed.
Defendant has not preserved his claim that the court improperly granted a challenge for cause by the People, and we decline to review it in the interest of justice. The prosecutor provided adequate grounds for a challenge for cause, based on his recollections of the juror’s responses and demeanor during voir dire. Although defendant made a perfunctory objection to the challenge for cause, he did nothing to contradict the prosecutor’s representations, which were accepted by the court (see, People v Hernandez, 122 AD2d 856; see also, People v Smith, 208 AD2d 455, lv denied 84 NY2d 1039). Thus, the issue is unpreserved, as well as being unreviewable for lack of a sufficient record. In any event, the existing voir dire record, read as a whole, supports the challenge for cause (see, People v Blyden, 55 NY2d 73). Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Colabella, JJ.